Matter of City of Rome v Board of Assessors (2022 NY Slip Op 00586)





Matter of City of Rome v Board of Assessors


2022 NY Slip Op 00586


Decided on January 28, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, AND BANNISTER, JJ.


1072 CA 21-00944

[*1]IN THE MATTER OF CITY OF ROME, PETITIONER-APPELLANT-RESPONDENT,
vBOARD OF ASSESSORS, ASSESSOR OF TOWN OF LEWIS, BOARD OF ASSESSMENT REVIEW, RESPONDENTS-RESPONDENTS-APPELLANTS, ADIRONDACK CENTRAL SCHOOL DISTRICT AND COUNTY OF LEWIS, INTERVENORS-RESPONDENTS-APPELLANTS. (APPEAL NO. 2.) 


GOLDMAN ATTORNEYS PLLC, ALBANY (PAUL J. GOLDMAN OF COUNSEL), FOR PETITIONER-APPELLANT-RESPONDENT. 
FERRARA FIORENZA PC, EAST SYRACUSE (KATHERINE E. GAVETT OF COUNSEL), FOR RESPONDENTS-RESPONDENTS-APPELLANTS AND INTERVENORS-RESPONDENTS-APPELLANTS. 

	Appeal and cross appeal from an order of the Supreme Court, Lewis County (Charles C. Merrell, J.), entered December 1, 2020 in a proceeding pursuant to RPTL article 7. The order, among other things, granted corrected tax assessments for the tax years 2013-2017. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Aho , 39 NY2d 241, 248 [1976]).
Entered: January 28, 2022
Ann Dillon Flynn
Clerk of the Court